                          Case 1:20-cv-04867-NRB Document 1-2 Filed 06/25/20 Page 1 of 3


       Generated on: This page was generated by TSDR on 2019-07-08 10:56:24 EDT
                 Mark: GREEK FR34K




  US Serial Number: 88235593                                                        Application Filing Dec. 19, 2018
                                                                                                Date:
   Filed as TEAS RF: Yes                                                          Currently TEAS RF: Yes
             Register: Principal
           Mark Type: Trademark, Service Mark
     TM5 Common Status                                                           LIVE/APPLICATION/Published for Opposition
            Descriptor:
                                                                                 A pending trademark application has been examined by the Office and has
                                                                                 been published in a way that provides an opportunity for the public to oppose
                                                                                 its registration.

               Status: Application has been published for opposition. The opposition period begins on the date of publication.
         Status Date: May 14, 2019
    Publication Date: May 14, 2019



                                                                   Mark Information
          Mark Literal GREEK FR34K
           Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
       Mark Drawing 4 - STANDARD CHARACTER MARK
              Type:
       Name Portrait The name(s), portrait(s), and/or signature(s) shown in the mark identifies Giannis Antetokounmpo, whose consent(s) to register is
          Consent: made of record.

                                                      Related Properties Information
 Claimed Ownership 5401870
              of US
      Registrations:

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: After shave; hair and body wash for men; Fragrances for men, namely, perfumery, colognes, eau de toilette; after shave balm; shave
                       cream
         International 003 - Primary Class                                              U.S Class(es): 001, 004, 006, 050, 051, 052
            Class(es):
        Class Status: ACTIVE
                Basis: 1(b)

                  For: Nutritional supplements; Dietary supplements; Powdered nutritional supplement drink mix; Nutritional supplements for boosting energy
         International 005 - Primary Class                                              U.S Class(es): 006, 018, 044, 046, 051, 052
            Class(es):
        Class Status: ACTIVE
                Basis: 1(b)

                  For: Backpacks
                 Case 1:20-cv-04867-NRB Document 1-2 Filed 06/25/20 Page 2 of 3

  International 018 - Primary Class                                         U.S Class(es): 001, 002, 003, 022, 041
     Class(es):
 Class Status: ACTIVE
        Basis: 1(b)

          For: Shirts; t-shirts; sweatshirts; hooded sweatshirts; jackets; hooded jackets; sports jerseys; socks; warm up suits; caps being headwear;
               hats
  International 025 - Primary Class                                         U.S Class(es): 022, 039
     Class(es):
 Class Status: ACTIVE
        Basis: 1(b)

          For: Basketball nets; Basketball backboards; Basketball goals; Basketball hoops; Basketball baskets; Basketball tube bags; Basketballs
  International 028 - Primary Class                                         U.S Class(es): 022, 023, 038, 050
     Class(es):
 Class Status: ACTIVE
        Basis: 1(b)

          For: Nut-based snack foods; Meat-based snack foods; Seed-based snack foods; Vegetable-based snack foods; Soy-based snack foods;
               Nut-based snack bars; Seed-based snack bars
  International 029 - Primary Class                                         U.S Class(es): 046
     Class(es):
 Class Status: ACTIVE
        Basis: 1(b)

          For: Beverages made of coffee; Beverages made of tea; Beverages with a coffee base; Beverages with a tea base; Cocoa-based
               beverages; Coffee-based iced beverages; Coffee based beverages; Coffee beverages with milk; Tea-based beverages; Tea-based
               iced beverages; Chocolates and chocolate based ready to eat candies and snacks; Grain-based snack foods; Granola-based snack
               bars; Cereal based snack food; Quinoa-based snack foods; Cereal-based snack foods
  International 030 - Primary Class                                         U.S Class(es): 046
     Class(es):
 Class Status: ACTIVE
        Basis: 1(b)

          For: sports drinks; Non-alcoholic drinks, namely, sports and energy drinks; Soft drinks, namely, sodas; Water beverages; bottled water;
               Cider, non-alcoholic; Fruit-flavored beverages; Fruit-flavoured beverages; Fruit beverages; Fruit juice beverages; Ginger ale; Ginger
               beer; Lemonade; Non-alcoholic beer; Non-alcoholic beer flavored beverages; Non-alcoholic beverages containing fruit juices; Non-
               alcoholic beverages flavored with coffee; Non-alcoholic beverages flavored with tea; Non-alcoholic beverages flavoured with coffee;
               Non-alcoholic beverages flavoured with tea; Non-alcoholic beverages with tea flavor; Non-alcoholic beverages, namely, carbonated
               beverages; Non-alcoholic fruit juice beverages
  International 032 - Primary Class                                         U.S Class(es): 045, 046, 048
     Class(es):
 Class Status: ACTIVE
        Basis: 1(b)

          For: Promoting the goods and/or services of others through the issuance of product endorsements
  International 035 - Primary Class                                         U.S Class(es): 100, 101, 102
     Class(es):
 Class Status: ACTIVE
        Basis: 1(b)

                                            Basis Information (Case Level)
    Filed Use: No                                                           Currently Use: No
     Filed ITU: Yes                                                         Currently ITU: Yes
    Filed 44D: No                                                           Currently 44E: No
    Filed 44E: No                                                           Currently 66A: No
    Filed 66A: No                                                     Currently No Basis: No
Filed No Basis: No

                                            Current Owner(s) Information
                        Case 1:20-cv-04867-NRB Document 1-2 Filed 06/25/20 Page 3 of 3


          Owner Name: Antetokounmpo, Giannis
     Owner Address: 875 N. Michigan Avenue, Suite 2700
                    Chicago, ILLINOIS UNITED STATES 60611
   Legal Entity Type: INDIVIDUAL                                            Citizenship: GREECE

                                         Attorney/Correspondence Information
                                                               Attorney of Record
     Attorney Name: Lydia Vradi
    Attorney Primary lydia@pnlawyers.com                                 Attorney Email Yes
     Email Address:                                                         Authorized:
                                                                 Correspondent
     Correspondent Lydia Vradi
     Name/Address: PARDALIS & NOHAVICKA LLP
                   950 THIRD AVENUE 25TH FLOOR
                   NEW YORK, NEW YORK UNITED STATES 10022
                Phone: 718-777-0400
   Correspondent e- lydia@pnlawyers.com taso@pnlawyers.com            Correspondent e- Yes
              mail:                                                    mail Authorized:
                                                      Domestic Representative - Not Found

                                                     Prosecution History
                                                                                                           Proceeding
   Date              Description
                                                                                                           Number
Jun. 04, 2019      ATTORNEY/DOM.REP.REVOKED AND/OR APPOINTED
Jun. 04, 2019      TEAS REVOKE/APP/CHANGE ADDR OF ATTY/DOM REP RECEIVED
May 14, 2019       OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
May 14, 2019       PUBLISHED FOR OPPOSITION
Apr. 24, 2019      NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
Apr. 03, 2019      APPROVED FOR PUB - PRINCIPAL REGISTER
Apr. 03, 2019      TEAS/EMAIL CORRESPONDENCE ENTERED                                                     66213
Apr. 03, 2019      CORRESPONDENCE RECEIVED IN LAW OFFICE                                                 66213
Mar. 28, 2019      ASSIGNED TO LIE                                                                       66213
Mar. 21, 2019      TEAS RESPONSE TO OFFICE ACTION RECEIVED
Mar. 14, 2019      NOTIFICATION OF NON-FINAL ACTION E-MAILED                                             6325
Mar. 14, 2019      NON-FINAL ACTION E-MAILED                                                             6325
Mar. 14, 2019      NON-FINAL ACTION WRITTEN                                                              78475
Mar. 14, 2019      ASSIGNED TO EXAMINER                                                                  78475
Jan. 11, 2019      NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Dec. 26, 2018      TEAS AMENDMENT ENTERED BEFORE ATTORNEY ASSIGNED                                       88889
Dec. 26, 2018      TEAS VOLUNTARY AMENDMENT RECEIVED
Dec. 22, 2018      NEW APPLICATION ENTERED IN TRAM

                                           TM Staff and Location Information
                                                               TM Staff Information
          TM Attorney: LAW, CHRISTOPHER M                                    Law Office LAW OFFICE 103
                                                                             Assigned:
                                                                  File Location
   Current Location: PUBLICATION AND ISSUE SECTION                     Date in Location: Apr. 05, 2019
